* Rehearing denied January 16, 1933.
Plaintiff, while a passenger in a taxicab, operated by defendant company, received injuries under circumstances which counsel for defendant admits rendered his client liable.
In the court below, judgment for $250 was rendered, and the matter comes before us solely on the question of quantum.
Plaintiff described his injuries as follows:
"I had my arm hurt on the handle that is on the cab that you hold on. It hurt my arm, my right arm."
"It was a week before I could go back to work."
"I had pain in my arm I guess, two weeks after I went back to work."
The doctor who treated plaintiff did not testify, though an attempt to explain his absence is made. It is said that he had appeared in court on several occasions, and that, after the case was continued so often, he found that he did not have time to return on the day on which the trial actually took place. *Page 912 
Dr. Miller who, on behalf of defendant, examined the plaintiff one week after the accident said: "He had a discoloration, bluish mark, on the right arm, the middle half."
It is evident that the amount allowed is more than is justified by the injuries, and we think that $125 is ample remuneration therefor.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be, and it is, amended by reducing the amount thereof to $125, and, as thus amended, it is affirmed.
Amended and affirmed.